Citation Nr: 0803465	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-28 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating higher than 10 percent before 
September 19, 2005, and a rating higher than 30 percent from 
September 19, 2005, for post-traumatic stress disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1981 to August 1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal, in a rating decision in January 2007, the RO 
increased the rating to 30 percent, effective September 19, 
2005. 

In December 2007, the veteran failed to appear for a 
scheduled hearing before the Board.  


FINDING OF FACT

Before September 19, 2005, post-traumatic stress disorder was 
not productive of more than transient symptoms of social and 
industrial impairment under the General Rating Formula for 
Mental Disorders and the symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-IV did 
not approximate or equate to the criteria for a 30 percent 
rating under the General Rating Formula for Mental Disorder; 
from September 19, 2005, post-traumatic stress disorder does 
not produce occupational and social impairment with reduced 
reliability and productivity do to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks (more than once a week); difficulty in 
understanding complex commands; impaired long-term memory; 
impaired judgment; impaired abstract thinking; and 
disturbances of motivation under the General Rating Formula 
for Mental Disorders and the symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-IV do 
not approximate or equate to the criteria for a 50 percent 
rating under the General Rating Formula for Mental Disorder 

CONCLUSION OF LAW

Before September 19, 2005, the schedular criteria for a 
rating higher than 10 percent for post-traumatic stress 
disorder had not been met; from September 19, 2005, the 
schedular criteria for a rating higher than 30 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in September 2003.  The veteran was notified of the 
evidence needed to substantiate the claim for increase, 
namely, evidence of an increase in severity.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The veteran was asked to submit any evidence 
that would include that in his possession.  The notice 
included the provisions for the effective date of the claim, 
that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained VA records, and the 
veteran has been afforded a VA examination.

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

VA records show that in August 2003 the veteran was in a VA 
rehabilitation program for substance abuse, which was not 
associated with post-traumatic stress disorder. 

In October 2003, the veteran did not appear for a scheduled 
VA examination for post-traumatic stress disorder. 

On VA examination in May 2004, the examiner found no evidence 
of symptoms of post-traumatic stress disorder.  The Global 
Assessment of Functioning score was 70.

On VA psychiatric examination in September 2005, it was noted 
that the veteran was married for the second time for six 
years and that he had two children, whom he talked with 
frequently and saw only occasionally.  The veteran stated 
that that he last worked in 2000 as a customer services 
representative and left the job to take care of his mother.  
The veteran also stated that he was not looking for work 
because he was unwilling to drive because he was a passenger 
in a vehicle accident that gave rise to his post-traumatic 
stress disorder.  The veteran indicated that he got along 
well with his wife, that he attended church and was involved 
with a men's chorus, and that he had friends who visited him 
and he was active on the internet.  The examiner noted that 
the veteran had not been in treatment since 2002. 

The veteran complained of difficulty falling sleep and of 
occasional crying spells and feelings of hopelessness and 
helplessness.  He denied suicidal or homicidal ideation.  He 
also complained of occasional irritability due to neck pain.  

On mental status evaluation, the veteran was described as 
casually dressed.  His speech was goal directed and his 
affect was fully ranged and appropriate.  Speech was normal 
in rate and volume.  The veteran was not pressured or 
tangential and cause-and-effect thinking was intact.  
Abstract language was used and the veteran was fully 
oriented.  Memory was intact and judgment was adequate.  The 
examiner The GAF score was 62, which the examiner related to 
obtrusive thoughts, hypervigilance, emotional numbing, and 
irritability.

Law and Regulations 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Before September 19, 2005

Post-traumatic stress disorder was rated 10 percent disabling 
before September 19, 2005, under Diagnostic Code 9411. 

The criteria for the next higher rating, 30 percent, under 
Diagnostic Code 9411 are occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or  less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

On the basis of VA records that show no treatment of post-
traumatic stress disorder in 2003 and no evidence of symptoms 
of post-traumatic stress disorder on VA examination in 2004, 
and a GAF score 70, equating to mild symptoms, but generally 
functioning pretty well and with some meaningful 
interpersonal relationships, the criteria under the General 
Rating Formula for the next higher rating, 30 percent, due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, and mild memory loss were not evident. 

As for the symptoms of post-traumatic stress disorder 
associated with the diagnosis in DSM-IV, but not listed in 
Diagnostic Code 9411, in the absence of any such symptoms on 
VA examination in 2004, there is no factual basis to support 
a rating higher than 10 percent.

For these reasons, the preponderance of the evidence is 
against a rating higher than 10 percent for post-traumatic 
stress disorder before September 19, 2005, under Diagnostic 
Code 9411.  

From September 19, 2005

From September 19, 2005, and currently, post-traumatic stress 
disorder is rated 30 percent disabling under Diagnostic Code 
9411. 

The criteria for the next higher rating, 50 percent, under 
Diagnostic Code 9411 are occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

On the basis of the VA examination in September 2005, the 
criteria for the next higher rating have not been met as 
there is no evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationship.  

As for the symptoms of post-traumatic stress disorder 
associated with the diagnosis in DSM-IV, but not listed in 
Diagnostic Code 9411, the severity of obtrusive thoughts, 
hypervigilance, emotional numbing, and irritability did not 
more nearly approximate or equate to the level of 
occupational and social impairment with occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. 

Also the GAF score of 62 reflects mild symptoms, but 
generally functioning pretty well with meaningful 
interpersonal relationships, which is consistent with the 
disability picture described on the VA examination in 2005. 





For these reasons, the preponderance of the evidence is 
against a rating higher than 30 percent for post-traumatic 
stress disorder from September 19, 2005, under Diagnostic 
Code 9411.  


ORDER

A rating higher than 10 percent before September 19, 2005, 
and a rating higher than 30 percent from September 19, 2005, 
for post-traumatic stress disorder are denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


